United States Court of Appeals
      for the Federal Circuit
                 ______________________

             JEFFERY S. MUSSELMAN,
                    Petitioner

                            v.

           DEPARTMENT OF THE ARMY,
                    Respondent
              ______________________

                       2016-2522
                 ______________________

   Petition for review of the Merit Systems Protection
Board in No. DA-1221-14-0499-W-3.
                ______________________

      ON PETITION FOR HEARING EN BANC
              ______________________

    ROBERT J. GAJARSA, Latham & Watkins LLP, Wash-
ington, DC, filed a petition for hearing en banc for peti-
tioner Jeffery S. Musselman.        Also represented by
GABRIEL BELL, SAVANNAH KENT BURGOYNE, MICHAEL J.
GERARDI, EMILY K. SAUTER.

     MARIANA TERESA ACEVEDO, Commercial Litigation
Branch, Civil Division, United States Department of
Justice, Washington, DC, filed a response to the petition
for respondent Department of the Army. Also represented
by CHAD A. READLER, ROBERT E. KIRSCHMAN, JR., CLAUDIA
BURKE; REBECCA E. AUSPRUNG, United States Army
Litigation Division, Fort Belvoir, VA.
2                                          MUSSELMAN   v. ARMY




      Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
    O’MALLEY, REYNA, WALLACH, TARANTO, CHEN, HUGHES,
                 and STOLL, Circuit Judges. ∗
    WALLACH, Circuit Judge, with whom NEWMAN and
O’MALLEY, Circuit Judges, join, dissent from the denial of
 the petition for hearing en banc for the reasons stated in
  the dissent from denial of the petition for rehearing en
banc in Fedora v. Merit Systems Protection Board, No. 15-
                           3039.
    STOLL, Circuit Judge, dissents without opinion from the
           denial of the petition for hearing en banc.
PER CURIAM.
                          ORDER
     Petitioner Jeffery S. Musselman filed a petition for in-
itial hearing en banc. A response to the petition was
invited by the court and filed by respondent Department
of the Army. The petition and response were referred to
the circuit judges who are in regular active service.
      Upon consideration thereof,
      IT IS ORDERED THAT:
      The petition for initial hearing en banc is denied.


                                    FOR THE COURT

     July 20, 2017                  /s/ Peter R. Marksteiner
          Date                      Peter R. Marksteiner
                                    Clerk of Court




      ∗
          Circuit Judge Moore did not participate.